DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “are disclosed” is stated in line 3.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-20 are objected to because of the following informalities: the term “about” is considered a relative term of degree.  Appropriate correction is required.
The term “about” in claims 1, 3, 4, 9, 13, 14, and 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/019599 (WO’599). 
With respect to claim 17, WO’599 discloses a degradable fluid comprising at least one aliphatic polyester (p. 4, par. 1) dissolved in a solvent (p. 6, par. 1) selected from a group consisting of a triol, a diol, dimethyl sulfoxide, and triacetin, wherein the viscosity of said degradable fluid is between about 20 cP and about 300 cP (less than 100 cP, claims 2 and 21).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/019599 (WO’599) alone.
 	With respect to claim 1, the reference discloses a method of temporarily reducing flow in a subterranean formation (a well bore is drilled with a drilling composition comprising a drilling fluid and a consolidating material. The consolidating material is allowed to penetrate into the formation and substantially cure, thus consolidating the formation sands along the wall of the well bore. p. 3, par. 3), comprising  
a) injecting a first fluid (drilling fluid, p. 4, par. 1) into a subterranean formation, wherein said first fluid comprises: i) a degradable fluid comprising at least one aliphatic polyester (p. 4, par. 1) dissolved in a solvent (p. 6, par. 1) selected from a  group consisting of a triol, a diol, dimethyl sulfoxide, and triacetin, wherein the viscosity of said less than 100 cP, claims 2 and 21), and, ii) at least one additive (at least surfactants, carrier, p. 7, par. 2-3); 
b) filling at least one opening (in wellbore wall or formation, p.9, par. 3-4)) in said subterranean formation with the first fluid; 
c) blocking flow into the at least one opening with the degradable fluid for a period of time (allowing consolidation material to cure, p.3, par. 3); 
d) degrading the degradable fluid and unblocking said at least one opening (fluid loss control material is degradable in wellbore, p.4, par. 1); and,  
e) flowing a second fluid through the at least one opening (produced fluids flow through the opening, p. 1, lines 25-27).
However, WO’599 fails to explicitly teach the steps of blocking and unblocking. It can be inferred by the reference that such functions are equivalent to curing (blocking) and degrading (unblocking) of the consolidation material. Further, it can be inferred that the blocking (curing) occurs “for a period of time” as claimed. Therefore, it would have been considered obvious to one of ordinary skill in the art to have provided the method steps of blocking for a period of time and unblocking in order to claim the functions of curing (blocking) and degrading (unblocking) the at least one opening. 

With respect to claim 2, WO’599 fails to teach how the degradable fluid degrades. However, the reference teaches that it would degrade in a wellbore (p. 4, par. 1). It would be considered obvious to one of ordinary skill in the art to degrade a degradable material by injecting aqueous fluid to dissolve a degradable material in a wellbore.

oF, which satisfies the temperature ranges as claimed. Therefore, since similar composition used under similar temperatures, the time of blocking flow and the percentage of blocking should be similar as well. If there is any difference between the fluid composition of WO’599 and that of the instant claims, the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

With respect to claim 6, WO’599 fails to explicitly teach further comprising the step of injecting a treatment fluid after the blocking step and before the degrading step. However, the reference teaches many different options for resin treatment prior to degrading for the purpose of treating the wellbore and/or formation. It would have been considered obvious to one of ordinary skill in the art to inject a treatment fluid after the blocking step and before the degrading step in order to perform the desired treatment.

fluid carrier and additive, p. 7, par. 2-3).

With respect to claim 8, WO’599 teaches wherein the at least one aliphatic polyester is selected from a group consisting of poly(lactic acid), polyglycolide, poly(F-caprolactone), poly(y-valerolactone), polyhydroxyalkanoate, polyhydroxybutyrate, poly(glycerol adipate), and copolymers thereof (p. 4, par. 1).

With respect to claim 9, WO’599 teaches wherein the at least one aliphatic polyester is present in an amount of about 1 wt. % to about 90 wt. % of the degradable fluid (p. 4, par. 1).

With respect to claim 10, WO’599 teaches wherein the at least one additive in said first fluid is a carrier fluid (p. 7, par. 3).

With respect to claim 11, WO’599 teaches wherein the at least one additive in said first fluid is an aqueous solution (p. 3, par, 4) and one or more proppants (p. 5, par. 1).

.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’599 in view of Munoz et al. (US 2008/0026959 cited by applicant).
 	With respect to claim 19, WO’599 teaches said solvent is propylene glycol (p. 6, par. 1), but fails to explicitly teach wherein said at least one aliphatic polyester is poly(glycerol adipate) as called for in the claim. Munoz et al. teaches a composition including aliphatic polyester and solvent, and wherein said at least one aliphatic polyester [0017] is poly(glycerol adipate) and said solvent is propylene glycol [0018] for the purpose of treating a wellbore. It would have been considered obvious to one of ordinary skill in the art to have provided the aliphatic polyester/solvent combination as claimed as an alternate combination to treat the wellbore. 

	With respect to claim 20, WO’599 teaches said at least one aliphatic polyester is poly(lactic acid) (p.4, par. 1), but fails to explicitly teach said solvent is triacetin as called for in the claim. Munoz et al. teaches a composition including aliphatic polyester and solvent, and wherein said at least one aliphatic polyester [0017] is poly(lactic acid) and said solvent is triacetin [0018] for the purpose of treating a wellbore. It would have been . 

Allowable Subject Matter
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although Munoz et al. teaches degradable particulates that may be used in fracturing fluids, the reference fails to teach a . method of fracturing a subterranean formation, comprising a) injecting a degradable fluid into a subterranean formation, wherein said degradable fluid comprises at least one aliphatic polyester dissolved in a solvent selected from a group consisting of glycerol, propylene glycol, dimethyl sulfoxide (DMSO), and triacetin, and wherein the viscosity of said degradable fluid is between about 20 cP and about 300 cP; b) blocking flow into one or more openings in the subterranean formation with the degradable fluid; c) injecting the degradable fluid under pressure into the subterranean formation; d) forming at least one fracture in the subterranean formation; e) subsequently injecting additional degradable fluid under pressure into the subterranean formation to increase the length and width of the at least one fracture to a predetermined size, wherein the additional degradable fluid does not enter the one or more openings in the subterranean formation; f) injecting a treatment fluid into the subterranean formation, wherein the treatment fluid comprises the degradable fluid and proppants; g) placing the proppants in the at least one fracture to prop open the fracture; h) degrading the degradable fluid in the one or more openings .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2917394 teaches a .composition for treating a subterranean formation that includes a degradable fluid having an aliphatic polyester and solvent. The composition can have any suitable viscosity. For example, the composition can have a viscosity of about 0.02 cP, 0.05, 0.1, 0.5, 1, 5, 10, 25, 50, 75, 100, 150, 200, 300, 400 cP or more [0060]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        3/23/2022